Mr. Chief Justice Shepard
delivered the opinion of the Court:
The vital question in the case arises on the exception taken to the introduction in evidence of the conveyance in trust to Adriaans. It is the settled law of this District that a deed tainted with champerty is void, and therefore passes no title to the grantee. Johnson v. Van Wyck, 4 App. D. C. 294, 5 L.R.A. 520; Peck v. Heurich, 6 App. D. C. 273, s. c. 167 U. S. 624, 42 L. ed. 302, 17 Sup. Ct. Rep. 927. In those cases the title had been conveyed to trustees for the purpose of bringing actions for the recovery of the land conveyed. That the costs and expenses of the litigation were to be paid by the trustee was expressly stipulated in the conveyance held void in Johnson v. Van Wyck. In Peck v. Heurich there was no such express covenant, but it was implied from the provision for the division of the results of the litigation. There is no such covenant in the conveyance under consideration; nor is the provision for division of the proceeds in the same or similar language; there is no mention of costs and expenses.
As contracts for contingent fees are not now necessarily regarded as champertous in this jurisdiction, it is contended that this conveyance amounts to such an undertaking and nothing more. There is a material difference, however, between a contract for a contingent fee, fairly made, where an attorney undertakes to prosecute an action on behalf and in the name of his client, and a conveyance to the attorney of all the right, title, *389and interest of the client, by reason of which the action can only be maintained in the name of the attorney, or his grantee for the purpose. In the first-mentioned instance the action can only be brought in the name of the client, who is therefore liable to a judgment for costs, in case of failure, and who, in the absence of a contract to the contrary, is presumed, as between him and the attorney, to be chargeable with the necessary costs and expenses of the litigation. In the second instance the attorney takes a conveyance of all the title that the client may have; the action must necessarily be in his name, or in that of a grantee for the purpose. He assumes the duty and burden of bringing and maintaining the action in his own name, and is bound by the record for all costs that may be adjudged; and, as between him and his grantor client, the reasonable presumption is, in the absence of proof to the contrary, that he assumed the expenses of the litigation, which the client had surrendered his right to maintain. If this be not correct, then the salutary rule of law for the prevention of champerty, declared in Peck v. Heurich, may be avoided by taking care to omit any stipulation regarding the payment of costs and expenses from the recitals of the conveyance.
The doctrine above enounced was expressly recognized in Peck v. Heurich by Mr. Justice Morris in delivering the opinion of the court, as follows:
“There was considerable argument on behalf of the appellants expended in an attempt to show that the deed, which contained the agreement of the parties, did not expressly provide for the payment of the costs and expenses of the litigation by the attorney; and that he might be regarded as advancing the costs in the shape of a loan to his clients. It may be admitted that the contract contains no express covenant that the attorney shall pay the costs of litigation. But no express covenant for that purpose is required, if that was the necessary result of the contract. The title, so far as the clients had title to convey, was vested in the attorney and his cotrustee for the express purpose of instituting suits in their own names and in their own rights; and if the contract were wholly silent on the subject, the plain *390inference would be that they should pay the costs and expenses. Costs and expenses were to be paid; costs and expenses, we presume, were paid; and plaintiffs are primarily liable for such costs and expenses.” (6 App. D. C. 284-285.)
It is true that this was not essential to the decision of that case, but it was a question raised on the argument and incidentally decided. In our opinion it declared a sound principle of law, without the observance of which the law against champerty would become a mere matter of form. But we are not left to presumption in this ease. Catherine Buck, one of the grantors in the deed to Adriaans, was introduced as a witness on behalf of the plaintiff to prove the relation between the grantors in said deed and the common source of title, Thomas Bitter.
On cross-examination she said: “That she had received no part of the purchase price involved in the sale by Adriaans to plaintiff; that she had paid no part of the costs of this or any other proceeding for the recovery of the property, and had not agreed to defray, or aid in defraying, such costs, and that she was not expected to put up any costs.” This statement was uncontradicted. We think it was error to permit the introduction of the deed. Plaintiff’s chain of title is necessarily broken in two, and the deed from Adriaans to him has no effect.
It is further contended on behalf of the appellee that Adriaans was in actual possession of the premises through a tenant who unlawfully attorned to the appellant Wilson, and thereby was entitled to recover, without proof of other title, against a mere intruder or trespasser, under the authority of Bradshaw v. Ashley, 14 App. D. C. 485, s. c. 180 U. S. 59, 45 L. ed. 423, 21 Sup. Ct. Rep. 297. See also Rowlett v. Nash, 38 App. D. C. 598.
There is nothing upon which to found this contention. The evidence introduced by the plaintiff shows that at the death of Ann Catherine Bitter, the widow of Thomas, the tenant in possession attorned to Mary S. Wilson, one of her heirs, and paid rent to her; from July 23, 1906, to February 20, 1907, he paid the rent to Adriaans by direction of Mary Wilson; on the last-named date he ceased payment to Adriaans by her direction. *391There is no evidence tending to show why Mary Wilson directed her tenant to pay the rent due her to Adriaans. Presumably he was her agent for collection, for at that time he had no claim of title. The conveyance under which his title has been asserted was not executed until December 5, 1906.
The foregoing conclusions render it unnecessary to consider the assignment of error founded on exceptions taken to certain evidence introduced by the plaintiff to establish the relationship of the grantors in the deed to Adriaans, to Thomas Ritter.
For the reasons given, the judgment is reversed with costs, and the cause remanded, with direction to set aside the verdict and award a new trial. Reversed.